Citation Nr: 0633965	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  02-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for otitis 
media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, in which the RO granted the veteran's 
claim of entitlement to service connection for otitis media, 
evaluating it as zero percent disabling (non-compensable) 
effective October 21, 1994 (the date that VA received this 
claim).  The veteran disagreed with the initial (non-
compensable) rating assigned to his service-connected otitis 
media and requested a videoconference Board hearing in March 
2002.  This hearing was held in July 2002 before a Veterans 
Law Judge who has since retired from the Board.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that, in a February 1998 rating decision, the 
RO granted the veteran's service connection claims for 
bilateral hearing loss, evaluating it as zero percent 
disabling effective October 21, 1994, and for tinnitus, 
evaluating it as 10 percent disabling effective October 21, 
1994.  The veteran has not expressed disagreement with the 
"downstream" issues of either the effective date or 
disability evaluation assigned to his bilateral hearing loss 
or tinnitus; therefore, such matters are not currently before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The Board also notes that, at a hearing held at the RO on the 
veteran's service connection claim for otitis media in June 
2000, the veteran's service representative stated that the 
veteran wanted to file an increased rating claim for 
bilateral hearing loss.  Because this increased rating claim 
for bilateral hearing loss has not yet been adjudicated, it 
is referred to the RO for appropriate disposition.


FINDING OF FACT

The veteran's service-connected serous otitis media has not 
resulted in any chronic suppurative otitis media, 
cholesteatoma, mastoiditis, aural polyps, or objective 
diagnosis of vestibular disequilibrium, and there is no 
evidence of compensable hearing loss.


CONCLUSION OF LAW

The criteria for an initial (compensable) rating for otitis 
media have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6201 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his/her possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request that the claimant provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In this case, VA has met these duties with regard to the 
matter decided in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided to the veteran in 
January 2004 and March 2006 fulfill the provisions of 
38 U.S.C.A. § 5103(a).  The veteran's initial rating claim 
was readjudicated in the March 2006 supplemental statement of 
the case.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim on appeal, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
appellant on these latter two elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
initial rating claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the February 
2001 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  He 
also testified at a videoconference Board hearing in July 
2002.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998). 

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The veteran filed and/or VA obtained the veteran's service 
medical records as well as his post-service records from VA 
Medical Centers (VAMCs) in Houston and San Antonio, Texas, 
and from G.M.R., M.D., and R.N.P., M.D.  After the veteran 
testified at his videoconference Board hearing in July 2002 
that there were additional outstanding private treatment 
records, the Board remanded this claim and obtained these 
records.  The RO has obtained all relevant service medical 
records.  The veteran also has received several VA 
examinations during the pendency of this appeal.

The Board finds that the October 2003 remand instructions 
have been complied with to the extent possible.  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).  The RO 
obtained additional treatment records identified by the 
veteran in his July 2002 videoconference Board hearing.  The 
veteran also was afforded VA audiology and ear disease 
examination in May 2005.  Because VA conducted additional 
development in an attempt to assist the veteran in 
establishing his claim, further remand is not required.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to the appellant's initial rating claim.  
Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case.  
There has been no prejudice to the appellant that would 
warrant a remand of this claim and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, that error is harmless since 
there is no evidence the error reasonably affects the 
fairness of the adjudication.  ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  

Factual Background

Because the veteran has requested a higher initial rating for 
his service-connected otitis media, all of the relevant 
medical evidence in the claims file must be reviewed.

A review of the veteran's service medical records shows that 
he denied any history of ear trouble at his induction 
examination in August 1967.  Physical examination was normal.  
The veteran's hearing was "15/15" in both ears, or normal.

Although the veteran reported a history of ear trouble on 
physical examination in November 1967, the in-service 
examiner noted "no significant medical history."  Physical 
examination was normal.

On outpatient examination in November 1968, the veteran 
complained of pain in his left ear.  Physical examination 
showed the left ear canal was completely filled and the right 
ear canal was filled with cerumen (or ear wax) to the central 
retraction pocket.  An audiogram showed normal hearing.  The 
impression was otitis externa in the left ear and retraction 
of the right tympanic membrane.  

At his separation examination in January 1970, the veteran's 
medical history included a slight decrease in auditory 
activity during the past few years.  Physical examination 
revealed scarring of the tympanic membrane in the right ear.  
The veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
X
20
LEFT
30
20
15
X
25

The veteran stated in February 1970 that, although he had 
received a separation physical examination more than 3 
working days prior to his departure from his place of 
separation, there had been no change in his medical condition 
since that examination.

The veteran complained of bilateral slow onset hearing loss 
and tinnitus for the previous five years on VA outpatient 
audiology examination in February 1995.  His medical history 
included ear infections.  His tinnitus was present 4 to 5 
times a week.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
25
25
LEFT
60
65
55
65
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The puretone threshold average was 30 in the right ear and 60 
in the left ear.  The audiologist's impression were mild 
conductive hearing loss and abnormal middle ear function on 
the right and moderate to moderately-severe conductive 
hearing loss and abnormal middle ear function on the left.

On VA ear diseases examination in February 1995, the veteran 
reported no significant otologic history and denied any 
recurrent ear infections, otologic surgery, or ototoxic 
medications.  Physical examination showed his external 
auditory canals were clear of cerumen impaction.  His right 
tympanic membrane was atelectatic (or characterized by a 
viscous fluid and a thin, atrophic membrane that is adherent 
to the middle ear structures) and retracted.  There was also 
a significant superior attic retraction in the right tympanic 
membrane which appeared to be somewhat fixed.  The left 
tympanic membrane was retracted with a thick middle ear fluid 
effusion.  An audiogram showed right mild conductive hearing 
loss and a left mild to moderately severe hearing loss.  The 
assessment was eustachian tube dysfunction and left serous 
otitis media.

The veteran denied any recent ear discharge on VA ear 
diseases examination in August 1997.  He reported 
experiencing multiple ear infections during service and 
shortly after separation from service.  Physical examination 
showed external auditory canals without infection or 
inflammation.  His tympanic membrane was retracted on the 
right with erosion and a retraction pocket.  There was a 
small adequate retraction on the left.  Audiogram showed a 
bilateral conductive hearing loss with absent acoustic 
reflexes and a flat tympanogram on the right.  

The veteran complained of bilateral hearing loss and tinnitus 
on VA audiology examination in August 1997.  He said that he 
had the most difficulty when communicating with people at 
home or work.  He reported in-service noise exposure to 
gunfire, target practice, and post-service employment in 
construction work.  He reported a history of bilateral ear 
infections sine 1970.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
20
20
25
LEFT
65
65
60
70
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The puretone threshold average was 27 in the right ear and 65 
in the left ear.  The diagnoses were moderate conductive 
hearing loss between 500 Hertz (Hz) and 1000 Hz in the right 
ear with absent acoustic reflexes and moderately-severe 
conductive hearing loss from 500 to 4000 Hz in the left ear 
with absent acoustic reflexes.  

A review of the veteran's post-service treatment records from 
G.M.R., M.D., shows that, on private outpatient treatment in 
May 1999, the veteran provided a history that included 
hearing loss and ear fullness.  Physical examination revealed 
fluid in the right and left ears.  The diagnosis was 
bilateral serous otitis media.

The veteran complained of declining auditory sensation in the 
right ear and tinnitus on private outpatient treatment in 
February 2000.  Speech discrimination scores were 92 percent 
in the right ear and 80 percent in the left ear.  The 
impression was serous otitis media in both ears.

At his RO hearing in  June 2000, the veteran testified that 
he experienced frequent ear infections during service.  

There was no diagnostic change noted on the veteran's follow-
up private outpatient treatment in September 2000.

The veteran complained of constant bilateral tinnitus and 
regular dizzy spells where he felt light-headed on VA 
examination in October 2000.  He reported a history of 
chronic otitis media.  Physical examination showed red ear 
canals bilaterally and abnormal tympanic membranes.  The 
veteran stated that he was currently being treated by G.M.R., 
M.D., for chronic otitis media.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
35
35
LEFT
30
50
30
55
50

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The puretone threshold average was 49 
in the right ear and 80 in the left ear.  The assessment was 
bilateral mixed hearing loss with hearing in the left ear 
significantly poorer than the right ear.

On the authorized VA audiology evaluation in November 2000, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
35
35
LEFT
30
50
30
55
50

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  He was prescribed hearing aids.

A review of the veteran's post-service treatment records from 
R.N.P., M.D., shows that, on outpatient treatment in January 
2001, the veteran complained of increased difficulty hearing 
over the previous 30 years with his left ear being much 
worse.  He also complained of frequent ear infections in the 
left ear.  He denied any history of ear drainage.  He 
reported in-service noise exposure to weapons firing while 
serving in the infantry.  The veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
35
35
50
LEFT
40
90
70
80
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The puretone threshold average was 43 in the right ear and 83 
in the left ear.  Physical examination of the ears showed 
mildly scarred eardrums with no perforation.  The examiner 
noted that the veteran had significant difficulties 
responding to the audiometric testing.  The impressions were 
severe mixed hearing loss in the left ear primarily due to 
recurrent otitis media with a sensorineural component based 
on acoustic trauma and mild mixed hearing loss in the right 
ear also due to recurrent otitis media.

The veteran complained of an earache in the left ear that had 
lasted for 3 weeks, dizziness, and constant bilateral 
tinnitus on VA audiology examination in August 2001.  
Objective examination showed an accumulation of non-occluding 
cerumen in both ears.  The assessment was mild to profound, 
likely mixed, hearing loss in the right ear and severe mixed 
hearing loss in the left ear.

On private outpatient treatment with G.M.R., M.D., in April 
2002, the veteran complained of hearing loss.  Physical 
examination showed retracted tympanic membranes.  The 
diagnosis was bilateral serous otitis media and probable 
otosclerosis.

The veteran testified at his videoconference Board hearing in 
July 2002 that his chronic otitis media affected him at home 
and at work.  He stated that he experienced constant 
dizziness as a result of this disability.  His service 
representative requested that the veteran's service-connected 
otitis media be evaluated under 38 C.F.R. § 4.87, Diagnostic 
Code 6200.

The veteran complained of ear wax for at least 1 week on 
private outpatient treatment in January 2003.  Physical 
examination showed a retraction pocket in the right ear.  The 
diagnosis was evolving right ear cholesteatoma, which was 
microdebrided.

On private outpatient treatment in February 2004, the veteran 
complained of bilateral ear discomfort.  Physical examination 
showed retracted tympanic membrane in the left ear and a 
retraction pocked in the right ear.  The diagnoses were 
serous otitis media in the left ear and a dry, stable 
retraction pocket in the right ear.

The veteran complained of pain in the right ear on private 
outpatient treatment in May 2004.  Physical examination 
showed a dry pocket in the right ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 88 percent in the left ear.  The diagnoses 
were probable otosclerosis in the left ear that was 
progressive and conductive, hearing loss in the left ear, and 
stable retraction in the right ear.

The veteran complained of an ear infection, some drainage, 
and some popping in the right ear on VA (contract) 
examination in May 2005.  His medical history included ear 
infections since 1970, bilateral hearing loss, and constant 
bilateral tinnitus that interfered with sleep.  He denied any 
history of fullness or asymmetry in hearing.  The examiner 
stated that he had reviewed the claims file, including the 
records from G.M.R., M.D.  Physical examination showed normal 
ears and ear canals bilaterally, intact and normal tympanic 
membranes bilaterally, and no active ear disease.  The 
examiner stated, "Neither ear is actively infected."  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
35
30
40
LEFT
75
75
70
75
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The puretone threshold average was 38 in the right ear and 72 
in the left ear.  The examiner changed the diagnosis of 
otitis media to Eustachian tube dysfunction.  He also 
diagnosed bilateral conductive hearing loss and bilateral 
tinnitus that was at least as likely as not related to 
hearing loss.  In answering the question of whether the 
veteran's otitis media was manifested by aural polyps, 
mastoiditis, or a cholesteatoma, the examiner stated that the 
veteran had none of these.  In answering the question of 
whether the veteran's otitis media was best described as 
chronic suppurative or chronic non-suppurative with effusion, 
the VA examiner stated that, although the veteran had a long 
history of otitis media, he did not have otitis media 
currently. 

In April 2006, subsequent to the issuance of the last 
supplemental statement of the case, the veteran provided 
additional medical records that, in his opinion, "shows 
severity and chronicity of otitis."  However, a review of 
these records shows that they consist of a report of VA 
outpatient treatment in August 2005 that did not contain any 
relevant findings for otitis media.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2006).  As the Board does not find these records to 
be "pertinent," such waiver or referral is not necessary. 

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. Part 4 (2006).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, as noted 
above, in cases such as this one where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  See Fenderson, supra.

The veteran's service-connected otitis media is evaluated 
under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
(DC) 6201 (chronic nonsuppurative otitis media with effusion 
- serous otitis media).  That diagnostic code indicates that 
nonsuppurative otitis media is to be rated based on hearing 
impairment.  See 38 C.F.R. § 4.85, DC 6100 (2006).  Impaired 
hearing will be considered a disability only after threshold 
requirements are met.  38 C.F.R. § 3.385.  Once disability is 
established, levels of hearing loss are determined by 
considering the pure tone threshold average and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b), Table 
VI.  Disability ratings for hearing loss in each ear are 
derived by a mechanical application of the rating schedule to 
the Roman numeral designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. § 4.85(e), Table VII.  
See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board finds that a compensable evaluation is not 
warranted for otitis media in any period during the pendency 
of this claim.  The Board acknowledges that the veteran was 
diagnosed with serous otitis media on repeated physical 
examinations conducted during the pendency of this claim.  
The Board also recognizes that the veteran was diagnosed with 
probable otosclerosis in the left ear in May 2004, which is 
evaluated by rating the level of hearing impairment.  See 
38 C.F.R. § 4.87, DC 6202 (2006).  However, there is no 
medical evidence that the veteran's otitis media has resulted 
in compensable hearing loss on repeated audiometric testing.  
The Board notes that the veteran's bilateral hearing loss has 
been evaluated as zero percent disabling since service 
connection was granted for this disability.  More 
importantly, none of the veteran's pure tone threshold 
averages and speech discrimination percentage scores 
demonstrate compensable hearing loss at any time during the 
pendency of this claim.  For example, audiometric testing in 
February 1995 resulted in the assignment of Roman numeral 
"I" for each ear.  38 C.F.R. § 4.85, Table VI.  This 
results in a zero percent evaluation for hearing loss.  
38 C.F.R. § 4.85, Table VII.  Although audiometric testing in 
August 1997 resulted in the assignment of Roman numeral 
"II" for the left ear, the Roman numeral "I" for the right 
ear was unchanged from February 1995 and the hearing loss 
evaluation was again zero percent disabling.  Id.  These 
results were unchanged following repeated audiometric testing 
in October 2000, January 2001, and May 2005.  Nor do these 
audiometric testing results demonstrate any exceptional 
pattern of hearing impairment.  38 C.F.R. § 4.86 (2006).  
Simply put, because the veteran's hearing loss has never been 
more than zero percent disabling (non-compensable) at any 
time during the pendency of this claim, he is not entitled to 
an initial compensable evaluation for service-connected 
otitis media or other applicable rating code.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  With regard to the contention 
advanced by the veteran's service representative at the Board 
videoconference hearing in July 2002 that the veteran's 
service-connected otitis media should be evaluated under 
38 C.F.R. § 4.87, DC 6200, the Board acknowledges that a 
private examiner diagnosed evolving right ear cholesteatoma 
on outpatient treatment in January 2003.  However, there was 
no evidence of chronic suppuration, aural polyps, or 
mastoiditis noted on this examination.  And there were no 
further complaints or treatment for right ear cholesteatoma, 
so this appears to have been unconfirmed.  Additionally, the 
veteran denied any history of ear drainage in January 2001, 
and there are no findings of suppuration in the medical 
reports.  More importantly, the VA examiner in May 2005 
stated that there was no evidence of active ear disease in 
either ear and no evidence of otitis media.  He also 
concluded that the veteran did not have aural polyps, 
mastoiditis, or cholesteatoma.  

The Board finds the VA examiner's May 2005 opinion highly 
probative because this examiner reviewed the veteran's entire 
claims file, including private treatment records, prior to 
examining the veteran.  There is no evidence that the private 
examiners who treated the veteran for otitis media following 
active service had access to or reviewed his claims file 
prior to providing opinions as to the severity of his otitis 
media.  Winsett v. West, 11 Vet. App. 420 (1998) (declining 
to adopt a "treating physician rule" under which a treating 
physician's opinion would be given greater weight than that 
of a VA or other physician); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
as a whole); Owens v. Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  As noted 
above, after reviewing the entire claims file, the VA 
examiner in May 2005 found no evidence of active ear disease 
or cholesteatoma.  Given the lack of objective medical 
evidence of chronic suppuration, mastoiditis, cholesteatoma, 
or aural polyps, and given the highly probative nature of the 
May 2005 VA examiner's opinion that the veteran had no active 
ear disease or otitis media, the Board finds no support for 
evaluating the veteran's service-connected otitis media under 
DC 6200.

At his Board hearing, the veteran testified under oath that 
his chronic otitis media produced constant dizziness.  
Peripheral vestibular disorders are evaluated under DC 6204.  
A 10 percent rating is awarded when there is occasional 
dizziness. A maximum schedular rating of 30 percent is 
assigned for dizziness and occasional staggering. The Note to 
Diagnostic Code 6204 states that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this Code.  Hearing impairment or suppuration shall be 
rated separately and combined. See 38 C.F.R. § 4.87, 
Diagnostic Code 6204, (2006).  The medical records do not 
show a diagnosis of vestibular disequilibrium so as to 
warrant a compensable rating under DC 6204.  

The Board also finds the criteria for assignment of a higher 
initial evaluation on an extra-schedular basis have not been 
met in the absence of evidence showing that the veteran's 
otitis media resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board acknowledges the veteran's testimony at 
his July 2002 videoconference hearing that he had taken time 
off of work as a result of dizziness which he associated with 
his service-connected otitis media.  However, there is no 
medical evidence relating this complaint of dizziness to his 
service-connected otitis media or showing that otitis media 
markedly interfered with the veteran's post-service 
employment.  In sum, the application of the regular schedular 
standards adequately address the symptoms of the veteran's 
serous otitis media.  

Because there is no objective medical evidence supporting a 
compensable evaluation for the veteran's service-connected 
otitis media at any time during the pendency of this appeal, 
the veteran's initial rating claim must be denied.  See 
Fenderson, supra.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


